IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: K.E.S., M.D.S. & J.L.J., MINORS   : No. 548 MAL 2019
                                         :
                                         :
PETITION OF: T.S.                        : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of November, 2019, the Petition for Allowance of Appeal

is DENIED.